Citation Nr: 0503139	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for varicose veins of the left leg.

2.  Entitlement to an initial rating in excess of 20 percent 
for varicose veins of the right leg.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for herpes zoster.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

In January 2004, the veteran submitted new evidence to the 
Board indicating that he underwent surgery to his bilateral 
varicose veins in November 2003.  Such evidence was submitted 
to support his claim for an increase, and to support a claim 
for a convalescent rating under 38 C.F.R. § 4.30.  The 
veteran's claim for a convalescent rating under 38 C.F.R. 
§ 4.30 is referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary.

In February 2003, the veteran was afforded a VA examination 
regarding his bilateral varicose veins.  Since the 
examination the veteran has complained of stasis pigmentation 
and eczema on both legs with greater ulceration on the right 
leg.  The veteran should be afforded another VA examination 
to assess the current severity of his varicose veins.  

As for the issue of entitlement to service connection for a 
back disorder, service medical records reflects complaints of 
low back pain, and a diagnosis of a low back strain.  The 
veteran should be afforded a VA examination, and the examiner 
should provide an opinion as to whether the veteran has a 
current disorder of the back, and the etiology of any such 
disorder.

Service medical records reflect that in June 1989, the 
veteran complained of right shoulder blade pain.  The veteran 
should be afforded a VA examination, and the examiner should 
provide an opinion as to whether the veteran has a current 
disorder of the right shoulder, and the etiology of any such 
disorder.

The veteran has claimed service connection for herpes zoster.  
At his separation examination in March 1999, the veteran 
noted that he had herpes zoster.  The examiner did not 
reference this notation.  The veteran has noted that he has 
herpes zoster which causes right arm pain, burning sensation, 
and numbness.  The veteran should be afforded a VA 
examination, and the examiner should provide an opinion as to 
whether the veteran has a current disorder of herpes zoster, 
and the etiology of any such disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with a VA medical examination to assess 
the current severity of his varicose 
veins.  The examiner should be provided 
with the veteran's claims file and must 
review the entire claims file in 
conjunction with the examination.  With 
regard to the veteran's varicose veins, 
the examiner should comment on the 
existence of and severity of edema, and 
the existence and extent of any stasis 
pigmentation, eczema, persistent 
ulceration, or subcutaneous induration, 
or boardlike edema with constant pain at 
rest.  A separate discussion for each 
lower extremity, left and right, should 
be provided with respect to each opinion 
requested.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has a current back disorder, 
and whether any such disorder is 
etiologically related to service.  The 
RO should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that any 
back disorder is etiologically related 
to his service or was aggravated 
therein.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has a current right shoulder 
disorder, and whether any such disorder 
is etiologically related to service.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that any shoulder disorder is 
etiologically related to his service or 
was aggravated therein.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining whether the 
veteran has a current disorder of 
herpes zoster, and whether any such 
disorder is etiologically related to 
service.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that any herpes zoster is 
etiologically related to his service or 
was aggravated therein.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

5.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
a rating in excess of 20 percent for 
bilateral varicose veins, and 
entitlement to service connection for a 
low back disorder, right shoulder 
disorder, and herpes zoster.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




